—Appeal from an order of Supreme Court, Oneida County (Grow, J.), entered April 11, 2002, which after a nonjury trial provided that plaintiff is entitled to recover the sum of $11,556.60 from defendant. *1046It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Laborers Inti. Union ofN. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977; see also CPLR 5501 [a] [1]). Present— Wisner, J.P., Hurlbutt, Scudder, Gorski and Lawton, JJ.